DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20120253648 A1) in view of Kavaler (US 20060097894 A1).
In regard to claim 1, Kim teaches a method for vehicle detection based on a single-axis geomagnetic sensor (Kim, Para. 7, the method using geomagnetic sensors is configured to collect traffic information by detecting variations in geomagnetism, which are generated by a vehicle, and is implemented by the following two methods. The first method determines the times at which a vehicle enters and exits at geomagnetic sensor nodes and then generates traffic information using the corresponding information), comprising: arranging two geomagnetic sensors in tandem at a fixed distance in the same lane (Kim, Para. 31 and 32, The first sensor unit 10 is installed at a first point of a traffic lane; The second sensor unit 20 is installed at a second point of the traffic lane), and acquiring, by the two geomagnetic sensors, data when a vehicle passes by (Kim, Para. 34 and 35, the first information collection unit 110 may collect the first sensed data based on the section of the data about variations in geomagnetism data in which the vehicle had entered the first sensor unit 10; the second information collection unit 120 may collect the second sensed data based on the section of data about variations in geomagnetism in which the vehicle had entered the second sensor unit 20); performing data cleansing and denoising on the data acquired by the geomagnetic sensors (Kim, Para. 46 and 47, The first information collection unit 110 collects first sensed data using the greatest of sensed geomagnetic values, varying while the vehicle was passing the first sensor unit 10, as first reference sampled data. The second information collection unit 120 collects second sensed data using the greatest of sensed geomagnetic values, varying while the vehicle was passing the second sensor unit 20, as second reference sampled data); detecting, by the geomagnetic sensors, the vehicle based on a fixed threshold (Kim, Para. 46 and 47, The first information collection unit 110 collects first sensed data using the greatest of sensed geomagnetic values, varying while the vehicle was passing the first sensor unit 10, as first reference sampled data; The second information collection unit 120 collects second sensed data using the greatest of sensed geomagnetic values, varying while the vehicle was passing the second sensor unit 20, as second reference sampled data), and extracting the time at which the vehicle enters and leaves detection ranges of the sensors (Kim, Para. 38, the comparison and analysis unit 140 extracts the first time at which the vehicle passes the first sensor unit 10, that is, at which the vehicle entered the first sensor unit 10, from the first sensed data. Furthermore, the comparison and analysis unit 140 extracts the second time at which the vehicle passes the second sensor unit 20, that is, at which the vehicle entered the second sensor unit 20, from the second sensed data; Para. 43, The comparison and analysis unit 140 extracts the first time at which the vehicle exited from the first sensor unit 10 from the first sensed data. Furthermore, the comparison and analysis unit 140 extracts the second time at which the vehicle exited from the second sensor unit 20 from the second sensed data); and collecting statistics on traffic flow over a predetermined period of time and calculating the velocity (Kim, Para. 66, in the method of generating traffic information according to the present invention, the vehicle's final average speed may be calculated by comparing similarities among the vehicle's average speeds calculated by the first, second, and third techniques. In greater detail, the most different one of the vehicle's average speeds calculated by the first, second, and third techniques is excluded at step S500. Furthermore, the average of the vehicle's average speeds calculated by the remaining two techniques is calculated as the vehicle's final average speed at step S500. By doing so, the accuracy of the calculation of the vehicle's average speed can be further improved).
Kim does not specifically teach detecting, by the geomagnetic sensors, the vehicle by using a state machine algorithm based on a fixed threshold, wherein the detecting comprises: considering that the vehicle is detected when amplitude of geomagnetic field shaking caused when the vehicle enters the detection area of the sensor is greater than a specified threshold, and continuous shaking duration exceeds a predetermined value; and collecting statistics on traffic flow over a predetermined period of time and calculating the velocity and length of the vehicle.
However Kavaler teaches detecting, by the geomagnetic sensors, the vehicle by using a state machine algorithm (Kavaler, Para. 73, The finite state machine 26 communicating with the wireless vehicular sensor nodes may further include the finite state machine communicating via the access point 1500 with the first wireless vehicular sensor node 500-1 to wirelessly receive 102-1 the first vehicular waveform report 132-1, and with the second wireless vehicular sensor node 500-2 to second wirelessly receive 102-2 the second vehicular waveform report 132-2) based on a fixed threshold (Kavaler, Para. 97, Operation 284 supports designating rising edges and falling edges of the smoothed vehicle sensor state 172 based upon the up-threshold 184 and the down-threshold 186 of FIG. 14 to create the truncated vehicle sensor state 185 of FIG. 12B. And operation 286 supports removing falling-rising transitions smaller than the holdover-interval 138 in the truncated vehicle sensor state to create a preferred embodiment of the vehicular sensor waveform 106 shown in FIG. 12C), wherein the detecting comprises: considering that the vehicle is detected when amplitude of geomagnetic field shaking caused when the vehicle enters the detection area of the sensor is greater than a specified threshold , and Kavaler, Fig. 12A; Para. 97, Operation 284 supports designating rising edges and falling edges of the smoothed vehicle sensor state 172 based upon the up-threshold 184 and the down-threshold 186 of FIG. 14 to create the truncated vehicle sensor state 185 of FIG. 12B. And operation 286 supports removing falling-rising transitions smaller than the holdover-interval 138 in the truncated vehicle sensor state to create a preferred embodiment of the vehicular sensor waveform 106 shown in FIG. 12C); and collecting statistics on traffic flow over a predetermined period of time and calculating the velocity and length of the vehicle (Kavaler, Para. 94, traffic control situations, reporting the rising edge and/or falling edge can help indicate length of a vehicle, which can further help in estimating vehicle velocity; Para. 121, The report 180 may preferably include a waveform event list 150 for the waveform characteristics observed by the wireless vehicular sensor node 500 during the current and/or most recent meta-frame as shown in FIG. 17B. A waveform characteristic 120 may be represented in the waveform event list by a waveform event entry 152 including the following. A presence-flag 154 indicating the presence or absence of the vehicle 6. A frame-count 156 indicating the frame in the meta-frame, and a time-stamp 158 indicating the time slot within that frame in which the waveform characteristic occurred).
Kim and Kavaler are analogous art because they both pertain to traffic monitoring system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have state machine algorithm for detecting presence of the vehicles and determining length of the vehicle (as taught by Kavaler) with the system of Kim resulting in predictable result of collecting traffic information.

In regard to claim 2, Combination of Kim and Kavaler teach the method of claim 1, wherein the arranging two geomagnetic sensors comprises: the two geomagnetic sensors having the same detection radius and the fixed distance being L, the two geomagnetic sensors being arranged at the center of a Kim, Para. 31, 32, and 39, The first sensor unit 10 is installed at a first point of a traffic lane; The second sensor unit 20 is installed at a second point of the traffic lane; and it would be obvious to place those sensors at multiple different road segment for collecting traffic information at different location having downhill uphill or flat road).

In regard to claim 3, Combination of Kim and Kavaler teach the method of claim 1, wherein the performing data cleansing and denoising comprises: in two sets of waveform data acquired by the geomagnetic sensors, determining that parts with the highest similarity represent accurate geomagnetic signal values; and waveforms with the highest similarity are periodically searched and similarity comparisons made between the two sets of waveforms to determine similarities, and using the parts with the highest similarity as magnetic field signals of the vehicle after the denoising (Kim, Para. 14 and 15, third technique that extracts times at which greatest sensed values caused by the vehicle were detected by the first sensor unit and the second sensor unit as the first time and the second time, respectively, and calculates the vehicle's average speed), wherein the similarity is measured based on a Euclidean distance (Kavaler, Para. 114, A three axis magneto-resistive sensor may be used to create the vehicle sensor state as follows. The X-axis may also be used to determine motion in a primary sensor axis 4. The Y-axis and Z-axis may be used to determine the presence or absence of a vehicle 6. In certain embodiments, the Euclidean distance in the Y-Z plane is compared to a threshold value, if greater, then the vehicle is present, otherwise, absent).

In regard to claim 4, Combination of Kim and Kavaler teach the method of claim 1, wherein the state machine algorithm remains in a standby state and does not process a geomagnetic signal value (Kavaler, Para. 89, Entering into a deeper node of an inferential graph. Directing a state transition in a finite state machine, possibly while pushing a return state. And triggering a collection of neurons in a neural network. The operation of starting a flowchart is denoted by an oval with the word "Start" in it) until the geomagnetic signal value changes in a manner indicative of a vehicle entering the detection area (Kavaler, Para. 87, The invention adds the ability to control turning on and off the vehicular waveform report 132-1 and 132-2 from the wireless vehicular sensor nodes 100-1 and 100-2 based upon whether a vehicle 6 is present or not present. These reports preferably start shortly before the rising edge 108 and continue until shortly after the falling edge 110); wherein the sensor periodically acquires data; wherein when the difference between a detected geomagnetic signal and a previous geomagnetic signal is greater than a predetermined fixed threshold, the sensor senses that the vehicle has arrived and records the time at which the vehicle arrived (Kavaler, Para. 86, wirelessly receiving the time-interleaved vehicular waveform reports, may further include wirelessly receiving the time-interleaved vehicular waveform reports, when the observed vehicles are each within a distance of the corresponding magnetic sensors. The node may already determine when a vehicle is close enough, by determining a rising edge and/or a falling edge of a vehicular sensor waveform, which is the result of the vehicle moving near that node. During normal traffic monitoring operations, the node preferably transmits a report of only the waveform characteristics, which may include the rising edge and the falling edge. It may be further preferred that the node report the raw vehicular sensor waveform from a predetermined time before the rising edge until a second predetermined time after the falling edge); and when passing the sensor, the vehicle causes a magnetic field in a measurement range to shake, and causes a geomagnetic signal with vibration amplitude higher than a threshold to be acquired (Kavaler, Para. 97, Operation 284 supports designating rising edges and falling edges of the smoothed vehicle sensor state 172 based upon the up-threshold 184 and the down-threshold 186 of FIG. 14 to create the truncated vehicle sensor state 185 of FIG. 12B. And operation 286 supports removing falling-rising transitions smaller than the holdover-interval 138 in the truncated vehicle sensor state to create a preferred embodiment of the vehicular sensor waveform 106 shown in FIG. 12C); and wherein when the vehicle leaves the detection area of the sensor, the detected geomagnetic signal returns to a stable value, indicating that the vehicle has left (Kavaler, Para. 111, Operation 660 supports determining when the change-in-presence 126 is indicated. When this is "No", the operations of this flowchart terminate. When "Yes", the operation 662 supports update the waveform queue 124 with at least one waveform characteristic 120 of the vehicular sensor waveform 106); wherein the sensor records the moment when the vehicle leaves, at which time data acquiring is completed (Kavaler, Para. 94, A vehicle sensor state 104, is collected over time 200, to create the vehicular sensor waveform, which may preferably be represented by at least one waveform characteristic 120. Such a waveform characteristic may represent a rising edge 108, a falling edge 110, a waveform midpoint 114, and/or a waveform duration 112); and the sensor enters the standby state, waiting for a next vehicle to arrive (Kavaler, Para. 87, The invention adds the ability to control turning on and off the vehicular waveform report 132-1 and 132-2 from the wireless vehicular sensor nodes 100-1 and 100-2 based upon whether a vehicle 6 is present or not present).

In regard to claim 5, Combination of Kim and Kavaler teach the method of claim 1, wherein the collecting statistics on traffic flow in a predetermined period of time (Kim, Para. 5, In order to mitigate the poor conditions, it is necessary to accurately and stably collect traffic information (speeds, volumes of traffic, types of vehicles, etc.), which is basic intelligence that is very essential to the efficient operation and management of existing roads and to the planning, designing, and operation of roads to be newly constructed), and calculating the velocity and length of the vehicle comprises: increasing a vehicle count by 1 if the two geomagnetic sensors detect similar geomagnetic signals (Kavaler, Para. 121, The report 180 may preferably include a waveform event list 150 for the waveform characteristics observed by the wireless vehicular sensor node 500 during the current and/or most recent meta-frame as shown in FIG. 17B. A waveform characteristic 120 may be represented in the waveform event list by a waveform event entry 152 including the following. A presence-flag 154 indicating the presence or absence of the vehicle 6. A frame-count 156 indicating the frame in the meta-frame, and a time-stamp 158 indicating the time slot within that frame in which the waveform characteristic occurred, therefore it’s obvious that the system is keeping tracking list of vehicle passing); collecting statistics on traffic flow in a single lane in the predetermined period of time (Kavaler, Para. 121, The report 180 may preferably include a waveform event list 150 for the waveform characteristics observed by the wireless vehicular sensor node 500 during the current and/or most recent meta-frame as shown in FIG. 17B); calculating the vehicle velocity based on: (1) the difference between the times at which the vehicle arrives at the two sensors; and (2) the distance between the two sensors (Kim, Para. 39, Vehicle’s average speed= second time-first time/distance between first sensor unit and second sensor unit); separately calculating: (1) vehicle lengths sensed by the two sensors based on differences between times at which the vehicle enters the detection ranges of the sensors and the times when the vehicle leaves the detection ranges (Kavaler, Para. 94, in traffic control situations, reporting the rising edge and/or falling edge can help indicate length of a vehicle); and the vehicle velocity (Kavaler, Para. 94, In traffic control situations, reporting the rising edge and/or falling edge can help indicate length of a vehicle, which can further help in estimating vehicle velocity); and calculating the average of the vehicle lengths as a finally obtained vehicle length (Kim, Para. 15, the computation unit may calculate the vehicle's final average speed by comparing similarities among the vehicle's average speeds calculated by the first, second and the third techniques; therefore it would have been obvious to someone of ordinary skill in the art to also calculate final average of the vehicle length using the same technique as use by Kim to calculate final average speed).


Response to Arguments
Response to amended claims is considered above in claim Rejections.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689